 

Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), effective as of September 5, 2006,
is by and between Think Partnership Inc., a Nevada corporation (“THK”) and Jody
Brown, an individual residing in the State of Florida (“Executive”).

WHEREAS, THK desires to employ Executive, and Executive desires to accept such
employment, pursuant to the terms and conditions set forth below.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, as well as for other good and
valuable consideration, the receipt, adequacy and legal sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:


1.             EMPLOYMENT.  THK HEREBY EMPLOYS EXECUTIVE, AND EXECUTIVE ACCEPTS
SUCH EMPLOYMENT, IN ACCORDANCE WITH THE TERMS AND CONDITIONS HEREINAFTER SET
FORTH.


2.             DUTIES.  EXECUTIVE SHALL BE EMPLOYED AS CHIEF FINANCIAL OFFICER
OF THK AT ITS PRINCIPAL OFFICES AT 28050 US 19 NORTH, SUITE 509, CLEARWATER,
FLORIDA 33761, OR AT OTHER OFFICES DESIGNATED BY THK, SUBJECT TO SUCH TRAVEL AS
THE RENDERING OF SERVICES HEREUNDER MAY REQUIRE, AND EXECUTIVE SHALL PERFORM AND
DISCHARGE WELL AND FAITHFULLY THE DUTIES WHICH MAY BE ASSIGNED TO HIM FROM TIME
TO TIME BY THE BOARD OF DIRECTORS OF THK (THE “BOARD”) CONSISTENT WITH
EXECUTIVE’S TITLE IN CONNECTION WITH THE CONDUCT OF THK’S BUSINESSES (THE
“BUSINESS”). EXECUTIVE WILL REPORT DIRECTLY TO THE CHIEF EXECUTIVE OFFICER OF
THK. THE DUTIES OF EXECUTIVE SHALL BE THOSE THAT ARE CUSTOMARILY PERFORMED BY A
CHIEF FINANCIAL OFFICER OF THE SAME OR SIMILAR TITLE IN A COMPANY WITH SIMILAR
REVENUES, TOGETHER WITH SUCH DUTIES THAT MAY FROM TIME TO TIME BE REQUESTED
PROVIDED SUCH ADDITIONAL DUTIES ARE REASONABLY RELATED TO THE SCOPE OF
EMPLOYMENT OF EXECUTIVE AND HIS TITLE.


3.             EXTENT OF SERVICES.  DURING THE TERM (AS DEFINED IN SECTION 4),
EXECUTIVE SHALL DEVOTE HIS ENTIRE TIME AND BEST EFFORTS TO THE BUSINESS AND
SHALL NOT BE ENGAGED (WHETHER OR NOT DURING NORMAL BUSINESS HOURS) IN ANY OTHER
BUSINESS OR PROFESSIONAL ACTIVITY; PROVIDED, HOWEVER, THAT THE PROVISIONS OF
THIS SECTION 3 SHALL NOT BE CONSTRUED AS PREVENTING EXECUTIVE FROM ENGAGING IN A
REASONABLE LEVEL OF CHARITABLE ACTIVITIES NOR INVESTING HIS PERSONAL ASSETS IN
BUSINESSES WHICH DO NOT COMPETE WITH THK OR ANY THK AFFILIATE (AS HEREINAFTER
DEFINED) OR THE BUSINESS, IN SUCH FORM OR MANNER AS WILL NOT REQUIRE ANY
SERVICES ON THE PART OF EXECUTIVE IN THE OPERATION OR THE AFFAIRS OF THE
COMPANIES IN WHICH SUCH INVESTMENTS ARE MADE AND IN WHICH HIS PARTICIPATION IS
SOLELY THAT OF A PASSIVE INVESTOR.


4.             COMPENSATION.  FOR ALL SERVICES RENDERED BY EXECUTIVE UNDER THIS
AGREEMENT, THK SHALL PAY EXECUTIVE FOR THE PERIOD FROM AND AFTER THE DATE OF
THIS AGREEMENT THROUGH THE THREE YEAR ANNIVERSARY OF THE DATE OF THIS AGREEMENT,
AN ANNUAL BASE COMPENSATION IN AN AMOUNT EQUAL TO TWO HUNDRED FIFTY THOUSAND
DOLLARS ($250,000). ANY RAISES OR BONUSES PAID TO EXECUTIVE DURING THE TERM OF
HIS EMPLOYMENT SHALL BE SOLELY WITHIN THE DISCRETION OF THE BOARD. EXECUTIVE
SHALL BE PAID IN ACCORDANCE WITH THE CUSTOMARY PAYROLL PRACTICES OF THK, SUBJECT
TO SUCH DEDUCTIONS AND WITHHOLDINGS AS MAY BE REQUIRED BY LAW OR AGREED TO BY
EXECUTIVE. DURING THE TERM OF HIS EMPLOYMENT, EXECUTIVE SHALL BE GENERALLY
ENTITLED TO PARTICIPATE IN BENEFIT PLANS OR PROGRAMS WHICH ARE GENERALLY MADE
AVAILABLE TO VICE PRESIDENTS OF THK, SUBJECT TO ALL OF THE RULES, REGULATIONS,
TERMS AND CONDITIONS APPLICABLE THERETO.  A GENERAL SUMMARY OF THK’S GENERALLY
AVAILABLE VICE PRESIDENTS BENEFITS AS CURRENTLY IN


--------------------------------------------------------------------------------





 


EFFECT IS ATTACHED HERETO AS ATTACHMENT A.  THK SHALL HAVE THE RIGHT AT ANY TIME
TO PUT INTO PLACE ARRANGEMENTS PURSUANT TO WHICH SOME OR ALL OF EXECUTIVE’S
COMPENSATION AND/OR BENEFITS SET FORTH ABOVE SHALL BE PROVIDED TO EXECUTIVE BY
OR THROUGH OTHER COMPANIES AFFILIATED WITH THK (RATHER THAN DIRECTLY BY THK),
AND EXECUTIVE SHALL FULLY COOPERATE WITH SUCH ARRANGEMENTS AND SHALL PROMPTLY
SIGN SUCH DOCUMENTS AND TAKE ALL SUCH OTHER ACTIONS AS SHALL BE DEEMED NECESSARY
BY THE LEGAL COUNSEL FOR THK IN ORDER TO FACILITATE SUCH ARRANGEMENTS, PROVIDED
THAT SUCH ARRANGEMENTS SHALL NOT IN ANY EVENT REDUCE ANY OF THE COMPENSATION,
BENEFITS AND PERKS TO WHICH EXECUTIVE IS ENTITLED UNDER THIS AGREEMENT AS OF THE
SIGNING HEREOF OR OTHERWISE RELEASE THK OF ANY OF ITS OBLIGATIONS TOWARDS
EXECUTIVE UNDER THIS AGREEMENT.


5.             TERM.  THE TERM OF THIS AGREEMENT (THE “TERM”) SHALL COMMENCE ON
THE DATE FIRST SET FORTH ABOVE AND SHALL CONTINUE UNTIL THE THREE (3) YEAR
ANNIVERSARY OF THE DATE HEREOF, UNLESS EARLIER TERMINATED IN ACCORDANCE WITH
SECTION 6 OF THIS AGREEMENT.


6.             TERMINATION OF EMPLOYMENT.


(A)           DEATH OR DISABILITY OF EXECUTIVE.  THE EMPLOYMENT OF EXECUTIVE
UNDER THIS AGREEMENT SHALL TERMINATE UPON HIS DEATH OR, AT THE OPTION OF THK, IF
EXECUTIVE SHALL BE PREVENTED FROM FULLY PERFORMING HIS DUTIES HEREUNDER AS A
RESULT OF HIS DISABILITY OR ILLNESS FOR A CONTINUOUS PERIOD OF ONE HUNDRED
EIGHTY (180) DAYS, AND EXECUTIVE SHALL ONLY BE ENTITLED TO BE PAID VACATION PAY
AND BASE SALARY EARNED OR ACCRUED THROUGH THE DATE OF TERMINATION, AND NO
SEVERANCE PAYMENT SHALL BE DUE OR PAYABLE TO EXECUTIVE IN SUCH EVENT.  FOR
PURPOSES OF THIS AGREEMENT, “DISABILITY” SHALL MEAN EXECUTIVE’S INABILITY TO
PERFORM HIS FUNCTIONS BY REASON OF PHYSICAL OR MENTAL INFIRMITY, AS DETERMINED
BY A REPUTABLE PHYSICIAN OF EXECUTIVE’S (OR HIS LEGAL REPRESENTATIVE’S CHOOSING)
IN THE TAMPA/CLEARWATER METROPOLITAN AREA.


(B)           TERMINATION “FOR CAUSE”.  THK SHALL HAVE THE RIGHT TO TERMINATE
THE EMPLOYMENT OF EXECUTIVE UNDER THIS AGREEMENT “FOR CAUSE” (AS SUCH TERM IS
DEFINED BELOW) AT ANY TIME WITHOUT FURTHER LIABILITY OR OBLIGATIONS TO
EXECUTIVE, EXCEPTING ONLY THAT EXECUTIVE SHALL BE ENTITLED TO BE PAID VACATION
PAY, BASE SALARY AND EXPENSE REIMBURSEMENTS EARNED OR ACCRUED THROUGH THE DATE
OF TERMINATION, AND NO SEVERANCE PAYMENT SHALL BE DUE OR PAYABLE TO EXECUTIVE IN
SUCH EVENT. FOR PURPOSES OF THIS AGREEMENT, “FOR CAUSE” SHALL REFER TO ANY OF
THE FOLLOWING EVENTS AS DETERMINED IN THE JUDGMENT OF THE BOARD: (1) EXECUTIVE’S
REPEATED GROSS NEGLECT OF OR NEGLIGENCE IN THE PERFORMANCE OF HIS DUTIES, WHICH
IS NOT CURED WITHIN 30 DAYS AFTER WRITTEN NOTICE THEREOF IS RECEIVED BY
EXECUTIVE; (2) EXECUTIVE’S REPEATED FAILURE OR REFUSAL TO FOLLOW INSTRUCTIONS
GIVEN TO HIM BY THE BOARD, WHICH IS NOT CURED WITHIN 30 DAYS AFTER WRITTEN
NOTICE THEREOF IS RECEIVED BY EXECUTIVE; (3) EXECUTIVE’S REPEATED VIOLATION OF
ANY PROVISION OF THK’S BYLAWS, CODE OF ETHICS OR OF ANY OTHER STATED POLICIES,
STANDARDS, OR REGULATIONS, WHICH IS NOT CURED WITHIN 30 DAYS AFTER WRITTEN
NOTICE THEREOF IS RECEIVED BY EXECUTIVE; (4) EXECUTIVE BEING CONVICTED OR PLEA
BARGAINING IN REGARD TO ANY CRIMINAL OFFENSE, OTHER THAN A MISDEMEANOR NOT
INVOLVING MORAL TURPITUDE OR A MINOR TRAFFIC VIOLATION, BASED ON EXECUTIVE’S
CONDUCT OCCURRING DURING THE TERM OF THIS AGREEMENT; (5) EXECUTIVE’S VIOLATION
OR BREACH OF ANY MATERIAL TERM, COVENANT OR CONDITION CONTAINED IN THIS
AGREEMENT, WHICH IS NOT CURED WITHIN 30 DAYS AFTER WRITTEN NOTICE THEREOF IS
RECEIVED BY EXECUTIVE; OR (6) THE U.S. SECURITIES AND EXCHANGE COMMISSION (THE
“SEC”) ISSUES AN ORDER PROHIBITING EXECUTIVE FROM ACTING AS AN OFFICER OF THK.


--------------------------------------------------------------------------------





 


(C)           TERMINATION FOR GOOD REASON.  EXECUTIVE SHALL HAVE THE RIGHT TO
TERMINATE HIS EMPLOYMENT WITH GOOD REASON.  “GOOD REASON” MEANS (I) THE FAILURE
OF THK TO PAY THE COMPENSATION DUE EXECUTIVE UNDER SECTION 4 HEREOF WHICH
FAILURE IS NOT CURED WITHIN 30 DAYS AFTER WRITTEN NOTICE IS RECEIVED BY THK OR
(III) THK’S MATERIAL BREACH OF THIS AGREEMENT, WHICH IS NOT CURED WITHIN 30 DAYS
AFTER WRITTEN NOTICE THEREOF IS RECEIVED BY THK.


(D)           ACCRUED SALARY.  IN THE EVENT THAT THK OR EXECUTIVE TERMINATES
THIS AGREEMENT FOR ANY REASON WHATSOEVER, EXECUTIVE SHALL BE PAID (LESS ALL
APPLICABLE DEDUCTIONS) ALL EARNED AND ACCRUED BASE COMPENSATION DUE TO EXECUTIVE
FOR SERVICES RENDERED UP TO THE DATE OF TERMINATION.


(E)           SEVERANCE PAYMENT.  EXCEPT IN THE CASE OF TERMINATION PURSUANT TO
SECTION 6(A) (DEATH OR DISABILITY OF EXECUTIVE) AND SECTION 6(B) (FOR CAUSE), IN
THE EVENT THAT THK TERMINATES THIS AGREEMENT EXECUTIVE SHALL BE PAID ON THE DATE
OF TERMINATION A SEVERANCE AMOUNT EQUAL TO ALL AMOUNTS OF HIS ANNUAL BASE
COMPENSATION, LESS ALL APPLICABLE DEDUCTIONS, THAT WOULD HAVE BECOME DUE AND
OWING TO EXECUTIVE THROUGH THE THREE (3) YEAR ANNIVERSARY OF THE DATE OF THIS
AGREEMENT, AS IF EXECUTIVE’S EMPLOYMENT WITH THK HAD NOT BEEN TERMINATED PRIOR
THERETO.


7.             NON-COMPETITION AND NON-SOLICITATION.


(A)           EXECUTIVE ACKNOWLEDGES THAT THE SERVICES TO BE PERFORMED BY HIM
UNDER THIS AGREEMENT ARE OF A SPECIAL, UNIQUE, UNUSUAL, EXTRAORDINARY AND
INTELLECTUAL CHARACTER, AND THE PROVISIONS OF THIS SECTION 7 ARE REASONABLE AND
NECESSARY TO PROTECT THE BUSINESS.


(B)           IN CONSIDERATION OF THE FOREGOING ACKNOWLEDGMENTS BY EXECUTIVE,
AND IN CONSIDERATION OF THE COMPENSATION AND BENEFITS TO BE PAID OR PROVIDED TO
EXECUTIVE BY THK, EXECUTIVE COVENANTS THAT HE WILL NOT, DURING THE TERM OF THIS
AGREEMENT AND FOR A PERIOD OF ONE (1) YEAR THEREAFTER, DIRECTLY OR INDIRECTLY:


(1)           EXCEPT IN THE COURSE OF HIS EMPLOYMENT HEREUNDER, AND EXCEPT AS
PERMITTED BY SECTION 3 ABOVE, ENGAGE OR INVEST IN, OWN, MANAGE, OPERATE,
FINANCE, CONTROL, OR PARTICIPATE IN THE OWNERSHIP, MANAGEMENT, OPERATION,
FINANCING, OR CONTROL OF, BE EMPLOYED BY, ASSOCIATED WITH, OR IN ANY MANNER
CONNECTED WITH, ANY BUSINESS WHOSE PRODUCTS OR SERVICES COMPETE IN WHOLE OR IN
PART WITH THE PRODUCTS OR SERVICES OF THK OR ANY THK AFFILIATE; PROVIDED,
HOWEVER, THAT EXECUTIVE MAY PURCHASE OR OTHERWISE ACQUIRE UP TO (BUT NOT MORE
THAN) ONE PERCENT (1%) OF ANY CLASS OF SECURITIES OF ANY ENTERPRISE (BUT WITHOUT
OTHERWISE PARTICIPATING IN THE ACTIVITIES OF SUCH ENTERPRISE) IF SUCH SECURITIES
ARE LISTED ON ANY NATIONAL OR REGIONAL SECURITIES EXCHANGE OR HAVE BEEN
REGISTERED UNDER SECTION 12(G) OF THE SECURITIES EXCHANGE ACT OF 1934;


(2)           WHETHER FOR EXECUTIVE’S OWN ACCOUNT OR FOR THE ACCOUNT OF ANY
OTHER PERSON, SOLICIT BUSINESS OF THE SAME OR SIMILAR TYPE OF BUSINESS THEN
BEING CARRIED ON BY THK OR ANY THK AFFILIATE, FROM ANY PERSON OR ENTITY KNOWN BY
EXECUTIVE TO BE A CUSTOMER OF THK OR ANY THK AFFILIATE, WHETHER OR NOT EXECUTIVE
HAD PERSONAL CONTACT WITH SUCH PERSON OR ENTITY DURING AND BY REASON OF
EXECUTIVE’S EMPLOYMENT WITH THK;


(3)           WHETHER FOR EXECUTIVE’S OWN ACCOUNT OR THE ACCOUNT OF ANY OTHER
PERSON (I) SOLICIT, EMPLOY OR OTHERWISE ENGAGE AS AN EMPLOYEE, INDEPENDENT
CONTRACTOR OR


--------------------------------------------------------------------------------





 


OTHERWISE, ANY PERSON WHO IS OR WAS AN EMPLOYEE OF THK OR ANY THK AFFILIATE AT
ANY TIME DURING THE  TERM OF THIS AGREEMENT OR IN ANY MANNER INDUCE OR ATTEMPT
TO INDUCE ANY EMPLOYEE OF THK OR ANY THK AFFILIATE TO TERMINATE HIS EMPLOYMENT
WITH THK OR THE THK AFFILIATE, OR (II) INTERFERE WITH THK’S OR ANY THK AFFILIATE
RELATIONSHIP WITH ANY PERSON OR ENTITY, INCLUDING ANY PERSON OR ENTITY WHO AT
ANY TIME DURING THE TERM OF THIS AGREEMENT WAS AN EMPLOYEE, CONTRACTOR, SUPPLIER
OR CUSTOMER OF THK OR ANY THK AFFILIATE; OR


(4)           AT ANY TIME DURING OR AFTER THE TERM OF THIS AGREEMENT, DISPARAGE
THK OR ANY THK AFFILIATE, OR ANY OF THEIR RESPECTIVE SHAREHOLDERS, DIRECTORS,
OFFICERS, EMPLOYEES OR AGENTS.


(C)           IF ANY COVENANT OF THIS SECTION 7 IS HELD TO BE UNREASONABLE,
ARBITRARY OR AGAINST PUBLIC POLICY, SUCH COVENANT WILL BE CONSIDERED TO BE
DIVISIBLE WITH RESPECT TO SCOPE, TIME AND GEOGRAPHIC AREA, AND SUCH LESSER
SCOPE, TIME OR GEOGRAPHIC AREA, OR ALL OF THEM, AS A COURT OF COMPETENT
JURISDICTION MAY DETERMINE TO BE REASONABLE, NOT ARBITRARY AND NOT AGAINST
PUBLIC POLICY, WILL BE EFFECTIVE, BINDING AND ENFORCEABLE AGAINST EXECUTIVE.


(D)           EXECUTIVE ACKNOWLEDGES AND AGREES THAT SHOULD EXECUTIVE TRANSFER
BETWEEN OR AMONG THK AND ANY OF ITS AFFILIATED COMPANIES INCLUDING, WITHOUT
LIMITATION, ANY PARENT, SUBSIDIARY OR OTHER CORPORATELY RELATED ENTITY (A “THK
AFFILIATE”) WHEREVER SITUATED, OR OTHERWISE BECOME EMPLOYED BY ANY THK
AFFILIATE, OR SHOULD HE BE PROMOTED OR REASSIGNED TO FUNCTIONS OTHER THAN THE
DUTIES SET FORTH IN THIS AGREEMENT, OR SHOULD EXECUTIVE’S COMPENSATION AND
BENEFIT PACKAGE CHANGE (EITHER HIGHER OR LOWER), THE TERMS OF THIS SECTION 7
SHALL CONTINUE TO APPLY WITH FULL FORCE.


(E)           EXECUTIVE AGREES AND ACKNOWLEDGES THAT THK DOES NOT HAVE AN
ADEQUATE REMEDY AT LAW FOR THE BREACH OR THREATENED BREACH BY EXECUTIVE OF THIS
SECTION 7 AND AGREES THAT THK MAY, IN ADDITION TO THE OTHER REMEDIES WHICH MAY
BE AVAILABLE TO IT UNDER THIS AGREEMENT, FILE SUIT IN EQUITY TO ENJOIN EXECUTIVE
FROM SUCH BREACH OR THREATENED BREACH.


8.             CERTAIN REPRESENTATIONS.  EXECUTIVE ACKNOWLEDGES THAT AS A
PUBLICLY TRADED COMPANY FUNCTIONING UNDER THE RECENTLY ENACTED SARBANES-OXLEY
ACT, THK AND ITS SUBSIDIARIES ARE SUBJECT TO CLOSE SCRUTINY REGARDING THEIR
ACTIVITIES, INTERNAL FINANCIAL CONTROLS, AND PUBLIC COMMENTS AND DISCLOSURES. TO
APPROPRIATELY PROTECT THK AND ITS SUBSIDIARIES, EXECUTIVE EXPRESSLY ACKNOWLEDGES
AND AGREES AS FOLLOWS:


(A)           EXECUTIVE’S EMPLOYMENT BY THK SHALL BE FULL-TIME EMPLOYMENT. 
EXCEPT AS EXPRESSLY  PROVIDED HEREIN, DURING THE PERIOD OF SUCH EMPLOYMENT BY
THK, EXECUTIVE SHALL NOT HAVE, PROVIDE OR PERFORM ANY WORK, ADVICE, ASSISTANCE,
CONSULTATION, ANALYSIS, INPUT, PARTICIPATION, OR INTEREST WHATSOEVER (INCLUDING
BUT NOT LIMITED TO ANY FINANCIAL INTEREST, DIRECT OR INDIRECT, LEGAL OR
BENEFICIAL) IN OR FOR THE BENEFIT OF ANY CORPORATION, PARTNERSHIP, JOINT
VENTURE, LIMITED LIABILITY COMPANY, SOLE PROPRIETORSHIP, OR ANY OTHER ENTITY
WHATSOEVER, WHETHER FOR-PROFIT OR NON-PROFIT AND REGARDLESS OF WHETHER OR NOT
SUCH ENTITY COMPETES AGAINST THE BUSINESS, EXCEPTING VOLUNTEER ACTIVITIES FOR
LOCAL CHURCHES OR SCHOOLS AND PASSIVE REAL ESTATE INVESTMENTS OR INVESTMENTS IN
PUBLICLY TRADED STOCKS PROVIDED THAT SUCH VOLUNTEER ACTIVITIES AND INVESTMENTS
DO NOT INTERFERE WITH THE PERFORMANCE OF EXECUTIVE’S WORK FOR THK.


--------------------------------------------------------------------------------





 


(B)           DURING AND FOLLOWING ANY TERMINATION OF EXECUTIVE’S EMPLOYMENT BY
THK FOR ANY REASON AND UNDER ANY CIRCUMSTANCES WHATSOEVER:


(1)           EXECUTIVE SHALL REFRAIN FROM MAKING ANY PUBLIC OR PRIVATE
DISCLOSURES REGARDING THK, ANY THK AFFILIATE OR THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES OR SHAREHOLDERS, EXCEPT DISCLOSURES OF SUCH INFORMATION AS
MAY HAVE BEEN PUBLICLY DISCLOSED BY THK OR ANY THK AFFILIATE FROM TIME TO TIME
IN PRESS RELEASES OR IN FILINGS WITH THE SEC, AND EXCEPT AS MAY BE REQUIRED BY
APPLICABLE LAW OR COURT ORDER; AND


(2)           EXECUTIVE SHALL REFRAIN FROM MAKING PUBLIC OR PRIVATE DISPARAGING
REMARKS REGARDING THE BUSINESS, THK, ANY THK AFFILIATE, OR THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES OR SHAREHOLDERS.


(C)           EXECUTIVE FURTHER REPRESENTS, WARRANTS AND COVENANTS AS FOLLOWS:


(1)           THAT EXECUTIVE IS NOT SUBJECT TO ANY CONTRACT, NON-COMPETE
AGREEMENT, DECREE OR INJUNCTION WHICH PROHIBITS OR RESTRICTS HIS PERFORMANCE OF
THE DUTIES SET FORTH HEREIN WITH THK, THE CONTINUED OPERATION OF THE BUSINESS OR
THE EXPANSION THEREOF TO OTHER GEOGRAPHICAL AREAS, CUSTOMERS AND SUPPLIERS OR
LINES OF BUSINESS; AND


(2)           THAT NO CLAIMS OR LAWSUITS ARE PENDING AT THE TIME OF THIS
AGREEMENT AGAINST EXECUTIVE OR ANY CORPORATION OR OTHER ENTITY WHEREIN HE WAS OR
IS AN OFFICER OR DIRECTOR.


(D)           IF DURING THE PERIOD OF HIS EMPLOYMENT BY THK, EXECUTIVE VIOLATES
THIS SECTION 8 OR ANY OF THE REPRESENTATIONS, WARRANTIES AND COVENANTS MADE BY
EXECUTIVE IN THIS SECTION 8 PROVE TO BE FALSE, THEN FOLLOWING DISCOVERY OF THE
VIOLATION OR FALSEHOOD, EXECUTIVE SHALL IMMEDIATELY PAY AND TURN OVER TO THK ANY
AND ALL SOFTWARE, SOFTWARE PROGRAMS, OTHER WORK PRODUCT, COPYRIGHTS, DOMAIN
NAMES, CONTRACT RIGHTS, ACCOUNTS RECEIVABLE, CASH, STOCK, OPTIONS, WARRANTS,
MEMBERSHIP INTERESTS, OTHER INTERESTS, SALARY, BONUSES, ROYALTIES, COMMISSIONS,
FEES AND ANY AND ALL OTHER ASSETS, CONSIDERATION AND COMPENSATION OF ANY NATURE
WHATSOEVER WHICH HAS BEEN OBTAINED BY EXECUTIVE OR ANY OF HIS IMMEDIATE FAMILY
MEMBERS OR AFFILIATES (DIRECTLY OR INDIRECTLY, LEGALLY OR BENEFICIALLY) IN
REGARD TO SUCH VIOLATION.


9.             NONDISCLOSURE OF PROPRIETARY INFORMATION.  EXECUTIVE SHALL NOT,
EITHER DURING OR AFTER HIS EMPLOYMENT WITH THK, DISCLOSE TO ANYONE OUTSIDE THK
OR USE OTHER THAN FOR THE PURPOSE OF THE BUSINESS, ANY PROPRIETARY INFORMATION
(AS DEFINED BELOW) OR ANY INFORMATION RECEIVED IN CONFIDENCE BY THK FROM ANY
THIRD PARTY. FOR PURPOSES OF THIS AGREEMENT, “PROPRIETARY INFORMATION” IS
INFORMATION AND DATA, WHETHER IN ORAL, WRITTEN, GRAPHIC, OR MACHINE-READABLE
FORM RELATING TO THK’S OR ANY THK AFFILIATE’S PAST, PRESENT AND FUTURE
BUSINESSES, INCLUDING, BUT NOT LIMITED TO, COMPUTER PROGRAMS, ROUTINES, SOURCE
CODE, OBJECT CODE, DATA, INFORMATION, DOCUMENTATION, KNOW-HOW, TECHNOLOGY,
DESIGNS, PROCEDURES, FORMULAS, DISCOVERIES, INVENTIONS, TRADE SECRETS,
IMPROVEMENTS, CONCEPTS, IDEAS, PRODUCT PLANS, RESEARCH AND DEVELOPMENT,
PERSONNEL INFORMATION, FINANCIAL INFORMATION, CUSTOMER LISTS AND MARKETING
PROGRAMS AND INCLUDING, WITHOUT LIMITATION, ALL DOCUMENTS MARKED AS CONFIDENTIAL
OR PROPRIETARY AND/OR CONTAINING SUCH INFORMATION, WHICH THK OR ANY THK
AFFILIATE HAS ACQUIRED OR DEVELOPED AND WHICH HAS NOT BEEN MADE PUBLICLY
AVAILABLE BY THK.


10.           RETURN OF DOCUMENTS.  UPON THE TERMINATION OF EXECUTIVE’S
EMPLOYMENT WITH THK OR UPON THE EARLIER REQUEST OF THK, EXECUTIVE SHALL RETURN
TO THK ALL MATERIALS BELONGING TO THK, INCLUDING ALL


--------------------------------------------------------------------------------





 


MATERIALS CONTAINING OR RELATING TO ANY PROPRIETARY INFORMATION IN ANY WRITTEN
OR TANGIBLE FORM THAT EXECUTIVE MAY HAVE IN HIS POSSESSION OR CONTROL.


11.           OWNERSHIP OF WORK PRODUCT.  EXECUTIVE HEREBY ASSIGNS TO THK HIS
ENTIRE RIGHT, TITLE AND INTEREST IN ALL “DEVELOPMENTS”.  “DEVELOPMENTS” MEANS
ANY IDEA, INVENTION, DESIGN OF A USEFUL ARTICLE (WHETHER THE DESIGN IS
ORNAMENTAL OR OTHERWISE), COMPUTER PROGRAM INCLUDING SOURCE CODE AND OBJECT CODE
AND RELATED DOCUMENTATION, AND ANY OTHER WORK OF AUTHORSHIP, OR AUDIO/VISUAL
WORK, WRITTEN, MADE OR CONCEIVED SOLELY OR JOINTLY BY EXECUTIVE DURING
EXECUTIVE’S EMPLOYMENT WITH THK, WHETHER OR NOT PATENTABLE, SUBJECT TO COPYRIGHT
OR SUSCEPTIBLE TO OTHER FORMS OF PROTECTION THAT RELATE TO THE ACTUAL OR
ANTICIPATED BUSINESSES OR RESEARCH OR DEVELOPMENT OF THK, OR ARE SUGGESTED BY OR
RESULT FROM ANY TASK ASSIGNED TO EXECUTIVE OR WORK PERFORMED BY EXECUTIVE FOR OR
ON BEHALF OF THK. EXECUTIVE ACKNOWLEDGES THAT THE COPYRIGHTS IN DEVELOPMENTS
CREATED BY HIM IN THE SCOPE OF HIS EMPLOYMENT BELONG TO THK BY OPERATION OF THE
LAW, OR MAY BELONG TO A CUSTOMER OF THK PURSUANT TO A CONTRACT BETWEEN THK AND
SUCH CUSTOMER. IN CONNECTION WITH ANY OF THE DEVELOPMENTS ASSIGNED ABOVE,
EXECUTIVE AGREES TO PROMPTLY DISCLOSE THEM TO THK, AND EXECUTIVE AGREES, ON THE
REQUEST OF THK, TO PROMPTLY EXECUTE SEPARATE WRITTEN ASSIGNMENTS TO THK AND TO
DO ALL THINGS REASONABLY NECESSARY TO ENABLE THK TO SECURE PATENTS, REGISTER
COPYRIGHTS OR OBTAIN ANY OTHER FORMS OF PROTECTION FOR DEVELOPMENTS IN THE
UNITED STATES AND IN OTHER COUNTRIES. IN THE EVENT THK IS UNABLE, AFTER
REASONABLE EFFORT, TO SECURE EXECUTIVE’S SIGNATURE ON ANY LETTERS PATENT,
COPYRIGHT OR OTHER ANALOGOUS PROTECTION RELATING TO A DEVELOPMENT, WHETHER
BECAUSE OF EXECUTIVE’S PHYSICAL OR MENTAL INCAPACITY OR FOR ANY OTHER REASON
WHATSOEVER, EXECUTIVE IRREVOCABLY DESIGNATES AND APPOINTS THK AND ITS DULY
AUTHORIZED OFFICERS AND AGENTS AS HIS AGENTS AND ATTORNEYS-IN-FACT TO ACT FOR
AND IN HIS BEHALF AND STEAD TO EXECUTE AND FILE ANY SUCH APPLICATION OR
APPLICATIONS AND TO DO ALL OTHER LAWFULLY PERMITTED ACTS TO FURTHER THE
PROSECUTION AND ISSUANCE OF LETTERS PATENT, COPYRIGHT OR OTHER ANALOGOUS
PROTECTION THEREON, WITH THE SAME LEGAL FORCE AND EFFECT AS IF EXECUTED BY
EXECUTIVE. THK, THK AFFILIATES, THEIR LICENSEES, SUCCESSORS AND ASSIGNS (DIRECT
OR INDIRECT), ARE NOT REQUIRED TO DESIGNATE EXECUTIVE AS THE INVENTOR OR AUTHOR
OF ANY DEVELOPMENT, WHEN SUCH DEVELOPMENT IS DISTRIBUTED PUBLICLY OR OTHERWISE.
EXECUTIVE WAIVES AND RELEASES, TO THE EXTENT PERMITTED BY LAW, ALL OF HIS RIGHTS
TO SUCH DESIGNATION AND ANY RIGHTS CONCERNING FUTURE MODIFICATIONS OF SUCH
DEVELOPMENTS.


12.           POSSESSION OF OTHER MATERIALS.  EXECUTIVE REPRESENTS THAT HE WILL
NOT USE IN THE PERFORMANCE OF EXECUTIVE’S RESPONSIBILITIES FOR THK, ANY
MATERIALS OR DOCUMENTS OF A FORMER EMPLOYER WHICH ARE NOT GENERALLY AVAILABLE TO
THE PUBLIC OR WHICH DID NOT BELONG TO EXECUTIVE, UNLESS EXECUTIVE HAS OBTAINED
WRITTEN AUTHORIZATION FROM THE FORMER EMPLOYER OR OTHER OWNER FOR THEIR
POSSESSION AND USE AND PROVIDED THK WITH A COPY THEREOF


13.           INDEMNIFICATION.  EXECUTIVE AGREES TO INDEMNIFY, DEFEND AND HOLD
HARMLESS THK AND ALL THK AFFILIATES, AND EACH OF THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES AND SHAREHOLDERS FROM AND AGAINST ALL LIABILITIES,
OBLIGATIONS, LOSSES, EXPENSES, COSTS (INCLUDING ATTORNEYS FEES), CLAIMS,
DEFICIENCIES AND DAMAGES INCURRED OR SUFFERED BY THK AND ANY THK AFFILIATE AND
EACH OF THEIR RESPECTIVE OFFICERS, DIRECTORS AND SHAREHOLDERS, RESULTING FROM:
(A) EXECUTIVE’S BREACH OF THE TERMS OF THIS AGREEMENT, INCLUDING BUT NOT LIMITED
TO ANY BREACH OF EXECUTIVE’S REPRESENTATIONS, WARRANTIES AND COVENANTS, OR (B)
EXECUTIVE’S BREACH OF ANY AGREEMENT WITH A THIRD PARTY RESTRICTING COMPETITION,
INTELLECTUAL PROPERTY, CONFIDENTIAL INFORMATION OR DISCLOSURE, WITHOUT ANY
LIMITATIONS OR QUALIFICATIONS WHATSOEVER, AND AS AN EXPRESS INDUCEMENT TO THK TO
ENTER INTO THIS AGREEMENT, EXECUTIVE WAIVES ANY AND ALL ARGUMENTS, GROUNDS,
FACTS, CIRCUMSTANCES, REASONS, BASIS, AND DEFENSES WHATSOEVER, WHETHER BASED IN
LAW OR IN EQUITY, REGARDING THE FULL FORCE AND EFFECT AND LEGALLY BINDING NATURE
OF THIS AGREEMENT OF EXECUTIVE TO INDEMNIFY


--------------------------------------------------------------------------------





 


AND HOLD HARMLESS THK AND EACH THK AFFILIATE AND EACH OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES AND SHAREHOLDERS, AS AFORESAID. THIS
INDEMNIFICATION PROVISION SHALL SURVIVE ANY TERMINATION OF EXECUTIVE’S
EMPLOYMENT RELATIONSHIP WITH THK.


14.           ASSIGNMENT.  THIS AGREEMENT MAY NOT BE ASSIGNED BY EXECUTIVE UNDER
ANY CIRCUMSTANCES. THIS AGREEMENT MAY BE ASSIGNED BY THK, OR TO ANY SUCCESSOR OF
THK IN CONNECTION WITH A MERGER, CONSOLIDATION, OR SALE OF ALL OR SUBSTANTIALLY
ALL OF THE ASSETS OF THK, SO LONG AS SUCH ASSIGNEE ASSUMES ALL OF THK’S
OBLIGATIONS HEREUNDER.


15.           NOTICES.  ANY NOTICE REQUIRED OR PERMITTED TO BE GIVEN UNDER THIS
AGREEMENT SHALL BE SUFFICIENT IF IN WRITING AND SENT BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, TO THE FOLLOWING ADDRESS:

To Executive:

Mr. Jody Brown

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

To THK:

Think Partnership Inc.

 

 

 

Attention: Chief Executive Officer

 

 

 

28050 US 19 North, Suite 509

 

 

 

Clearwater, Florida 33761

 

 

 

 

 

 

With a copy to:

Shefsky & Froelich Ltd.

 

 

 

Attention: Jeremy Stonehill

 

 

 

111 East Wacker Drive, Suite 2800

 

 

 

Chicago, Illinois 60601

 

 

or to such other address as either Executive or THK may give to the other from
time to time by written notice in the manner set forth above.


16.           WAIVER OF BREACH.  ANY WAIVER BY THK OR EXECUTIVE OF A BREACH OF
ANY PROVISION OF THIS AGREEMENT BY THE OTHER PARTY SHALL NOT OPERATE OR BE
CONSTRUED AS A WAIVER OF ANY SUBSEQUENT BREACH BY THE OTHER PARTY.


17.           CHOICE OF LAW, JURY WAIVER.  THIS AGREEMENT SHALL BE DEEMED TO
HAVE BEEN MADE IN THE STATE OF FLORIDA.  THE VALIDITY, INTERPRETATION AND
PERFORMANCE OF THIS AGREEMENT, AND ANY AND ALL OTHER MATTERS RELATING TO
EXECUTIVE’S EMPLOYMENT AND SEPARATION OF EMPLOYMENT FROM THK SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAW OF FLORIDA, WITHOUT GIVING
EFFECT TO CONFLICT OF LAW PRINCIPLES. BOTH PARTIES AGREE THAT ANY ACTION,
DEMAND, CLAIM OR COUNTERCLAIM (JOINTLY “ACTION”) RELATING TO (I) EXECUTIVE’S
EMPLOYMENT AND SEPARATION OF HIS EMPLOYMENT, AND (II) THE TERMS AND PROVISIONS
OF THIS AGREEMENT OR TO ITS BREACH, SHALL BE COMMENCED IN FLORIDA IN A COURT OF
COMPETENT JURISDICTION. BOTH PARTIES FURTHER ACKNOWLEDGE THAT VENUE SHALL
EXCLUSIVELY LIE IN FLORIDA.


18.           ENTIRE AGREEMENT.  THIS AGREEMENT CONTAINS THE ENTIRE AGREEMENT OF
THE PARTIES REGARDING THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR OR
CONTEMPORARY AGREEMENTS OR UNDERSTANDINGS, WHETHER WRITTEN OR ORAL WITH RESPECT
THERETO.  THIS AGREEMENT MAY BE CHANGED ONLY BY AN AGREEMENT IN WRITING SIGNED
BY THE PARTY AGAINST WHOM ENFORCEMENT OF ANY WAIVER, CHANGE, MODIFICATION,
EXTENSION OR


--------------------------------------------------------------------------------





 


DISCHARGE IS SOUGHT. FAILURE TO INSIST UPON STRICT COMPLIANCE WITH ANY PROVISION
OF THIS AGREEMENT SHALL NOT BE DEEMED A WAIVER OF SUCH PROVISION OR OF ANY OTHER
PROVISION IN THE AGREEMENT.


19.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL AND ALL OF WHICH, WHEN
TAKEN TOGETHER, SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the day and year first written above.

EXECUTIVE:



THINK PARTNERSHIP INC.

 

 

 

 

 

 

 

 

By:

/s/ Scott P. Mitchell

/s/ Jody Brown

 

 

Scott P. Mitchell

Jody Brown

 

Title:

Chief Executive Officer and President

 


--------------------------------------------------------------------------------




 

Attachment “A”

 

Summary of THK’s Vice Presidents’ Benefits as of September 2006

 

 

 

1.

 

Medical insurance where a PPO or HMO plan is offered

2.

 

Dental and vision insurance

3.

 

Fifteen (15) vacation days per year

4.

 

Ten (10) paid holidays per year

5.

 

Company paid supplemental policies including Accident, Personal Recovery,
Disability and Cancer insurance

6.

 

Short Term Disability coverage

7.

 

Company paid Long Term Disability

8.

 

Company paid executive life insurance plan with a death benefit of five times
their annual salary up to a maximum of $500,000.00

 


--------------------------------------------------------------------------------